DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/23/2020 has been entered.  Claims 1-14 & 17-23 are pending in the application.  Claims 15, 16 & 24-26 are cancelled.	
		
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
Applicant argues the opening 30 and the pump aperture are separate and distinct element within the pump.  As such, the pump aperture must be shown in the figures to help differentiate it with the opening 30.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the term “a pump aperture”, in Line 37, is indefinite.  The instant application specification, in Paragraph 0024, defines the opening 30 as the pump aperture.  As such, it is not clear if the pump aperture in Line 37 is the same structure as the “opening” in Line 6.  If it is the same structure, it is not clear why a new term is being used.  If it is not the same structure, it is not clear how the “pump aperture” is different from the “opening”.  For the purpose of examination, the two terms will be considered to be the same structure.  See Response to Arguments section below for clarification.
As to Claim 2, the term “a pump aperture”, in Lines 2-3, is indefinite.  The instant application specification, in Paragraph 0024, defines the opening 30 as the pump aperture.  As such, it is not clear if the pump aperture in Claim 2 is the same structure as the “opening” in Claim 7, Line 6.  If it is the same structure, it is not clear why a new term is being used.  If it is 
As to Claim 4, the limitation “said detent mechanism comprises a recess formed by said undersurface of said top”, in Lines 1-2, is indefinite.  Claim 3 defines the detent mechanism as being located between the undersurface and the proximal sensor.  However, this limitation defines the detent mechanism as being part of the undersurface, contradicting the limitations of Claim 3.  For the purpose of examination, any recess, as part of a detent mechanism, will be considered to meet the limitations of the claim.  It is noted Applicant attempted to overcome this rejection.  However, the rejection is maintained for the same reasons as in the last office action.  Since Claim 3 defines the detent mechanism as being between the undersurface and the proximal sensor, the undersurface cannot be part of the detent mechanism.  Since Claim 4 positively states the recess formed by the undersurface is part of the detent mechanism, Claim 4 contradicts Claim 3.  The undersurface cannot be simultaneously part of the detent mechanism and not part of the detent mechanism.
As to Claim 8, the term “a pump aperture”, in Line 45, is indefinite.  The instant application specification, in Paragraph 0024, defines the opening 30 as the pump aperture.  As such, it is not clear if the pump aperture in Line 45 is the same structure as the “opening” in Line 6.  If it is the same structure, it is not clear why a new term is being used.  If it is not the same structure, it is not clear how the “pump aperture” is different from the “opening”.  For the purpose of examination, the two terms will be considered to be the same structure.  See Response to Arguments section below for clarification.
As to Claim 11, the term “a proximal basin support”, in Line 2, is indefinite.  It is not clear if this is the same proximal basin support first defined in Claim 10, Line 25.  For the purpose of examination, the two proximal basin supports will be considered the same proximal basin supports.
As to Claim 18, the limitation “said detent mechanism comprises a recess formed by said undersurface of said top”, in Lines 1-2, is indefinite.  Claim 17 defines the detent mechanism as being located between the undersurface and the proximal sensor.  However, this limitation defines the detent mechanism as being part of the undersurface, contradicting the limitations of Claim 17.  For the purpose of examination, any recess, as part of a detent mechanism, will be considered to meet the limitations of the claim.  It is noted Applicant attempted to overcome this rejection.  However, the rejection is maintained for the same reasons as in the last office action.  Since Claim 17 defines the detent mechanism as being between the undersurface and the proximal sensor, the undersurface cannot be part of the detent mechanism.  Since Claim 18 positively states the recess formed by the undersurface is part of the detent mechanism, Claim 18 contradicts Claim 17.  The undersurface cannot be simultaneously part of the detent mechanism and not part of the detent mechanism.

Allowable Subject Matter
Claims 1 & 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 is allowable for the same reason as Claim 2 in the 11/06/2020 action, where Claim 1 incorporates each of the limitations from originally filed Claims 1 & 2.
Claims 3, 5, 6 & 9 depend on Claim 1, so are also allowable.  Claim 4 depends on Claim 1, so would also be allowable should Applicant overcome the 112(b) rejection above.

Claim 7 is allowable for the same reason as Claim 7 in the 11/06/2020 action, where Claim 7 is now written in independent form incorporating each of the limitations from originally filed Claims 1, 5 & 7.
Claim 2 depends on Claim 7, so would also be allowable should Applicant overcome the 112(b) rejection above.

As to Claim 8, the prior art of record teaches a similar wastewater sump with the basin, pump, sensor and sensor support system, as claimed, but does not teach “said extension having a terminal end axially moveable along the longitudinal axis relative to the longitudinal extension”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 8.  The closest art of record is Pohler (8,523,532), in view of Hall (3,897,172).  However, Pohler only describes a solid longitudinal extension without another extension which can axially move with respect to the longitudinal extension.  Hall does not teach anything which can be modified to teach this limitation.  It would not be obvious to one of ordinary skill in the art to modify Pohler without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 8, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.

Claim 10 is allowable for the same reason as Claim 16 in the 11/06/2020 action, where Claim 10 incorporates each of the limitations from originally filed Claims 10, 15 & 16.
Claims 11-14, 17, 22 & 23 depend on Claim 10, so are also allowable.  Claims 11 & 17 depend on Claim 10, so would also be allowable should Applicant overcome the 112(b) rejections above.

Claim 19 is allowable for the same reason as Claim 19 in the 11/06/2020 action, where Claim 19 is now written in independent form incorporating each of the limitations from originally filed Claims 10, 15 & 19.
Claims 20 & 21 depend on Claim 19, so are also allowable.


Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are fully not persuasive.
Regarding the 112(b) rejections for Claims 1, 2 & 8, with respect to the pump aperture and opening, Applicant’s argument is not persuasive.  Applicant argues top 28 defines an opening, which is the “opening” defined in the Claims, and the claimed pump aperture is a well opening 30, as described in Paragraph 0024.  Applicant then references Figure 6 to differentiate the two elements.  However, when referencing Figure 6, the Element 30 lead line is pointing to an opening within top 28.  As such, it is not clear what constitutes the opening and what constitutes the aperture, since they appear to be the same thing.  Applicant may be able to overcome this by amending the figures and specification to clearly show which structure in the pump constitutes the pump aperture and which structure in the pump constitutes the opening.
Regarding the 112(b) rejections for Claims 4 & 18, with respect to the detent mechanism and top undersurface, Applicant’s argument is not persuasive.  As described in the rejections above, Applicant is attempting to define the undersurface as both part of the detent mechanism and not part of the detent mechanism.  As such, it is not clear if the undersurface is part of the detent mechanism, or not.  Applicant must clarify this to overcome the rejection.


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746